Citation Nr: 0825314	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-21 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1991.

This appeal to the Board arises from a July 2001 rating 
decision in which the RO denied a rating in excess of 30 
percent for the veteran's service-connected hypertension with 
coronary artery disease (CAD).  The veteran filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case (SOC) in February 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2002.

The RO continued the 30 percent rating, as reflected in a 
September 2002 rating decision and supplemental SOC (SSOC).

In December 2003 and again in November 2005, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C., for additional 
development.  After accomplishing further action,  the AMC 
continued the denial of the claim (as reflected in April 2005 
and November 2006 SSOCs).
In May 2007, the Board, noting a recent regulatory change 
indicating that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart disease 
(see 71 Fed. Reg. 52457, 52460 (Sep. 6, 2006), codified at 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 3) bifurcated 
the claim.  The Board denied the claim for a rating in excess 
of 30 percent for CAD, and remanded the claim as to 
hypertension for assignment of a separate rating by the AMC 
for this disability.

In a February 2008 rating decision and SSOC, the AMC assigned 
a 0 percent (noncompensable) rating, effective September 6, 
2006. (identified as the date of  new regulation, although 
the  the effective date of the new regulation is actually 
October 6, 2006).
As a final preliminary matter, the Board notes that, in March 
2008, the veteran's representative submitted to the RO a 
letter from the veteran indicating that he had recently been 
treated for a stroke and blockage of the carotid artery, and 
the representative asked that the RO take action to consider 
entitlement to service connection for CAD secondary to 
hypertension.  The Board interprets this as a claim for an 
increased rating for already service-connected CAD.  As this 
new matter has not been adjudicated by the RO, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence reflects that the veteran's diastolic blood 
pressure has been predominantly less than 100, and systolic 
blood pressure has been predominantly less than 160.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court), held that at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  22 
Vet. App.  43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, pertinent to the claim for increase, a pre-
rating letter in April 2002, and post-rating letters in 
December 2005 and  May 2007  provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for increase, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The May 2007 
letter also included a specific request that the veteran 
furnish pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

The April 2005 SSOC (and, later, the November 2006 SSOC) set 
forth the criteria for higher ratings for hypertension (which 
suffices  for Dingess/Hartman).  The May 2007 letter also 
informed the veteran how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.  This letter also indicated that VA 
would assign a disability rating determined by applying 
relevant diagnostic codes and considering the impact of the 
disability and its symptoms on employment, and the letter 
also provided examples of the types of medical and lay 
evidence that the veteran could submit (or ask VA to obtain) 
that could affect how VA assigned a disability rating.  To 
the extent that the May 2007 letter did not comply with the 
requirements of Vazquez-Flores, the Board notes that written 
statements of the veteran and his representative, to include 
the NOD and substantive appeal, demonstrated an awareness of 
what was necessary to substantiate his claim for an increased 
rating for hypertension.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  Consequently, any error in this 
regard was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

After issuance of above-described notice, and opportunity for 
the veteran to respond, the February 2008 SSOC reflects 
readjudication of the claim.  Hence, although most of the 
notice was provided after the RO's  July 2001 initial 
adjudication of the claim for increase (formerly 
characterized as one for hypertension with CAD), the veteran 
is not shown to be prejudiced by the timing of the later 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, VA outpatient treatment (VAOPT) records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed (or, in this case, 
from the time a separate rating was assigned for 
hypertension) until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's  hypertension is rated under 38 C.F.R. § 4.104, 
DC 7101.  For purposes of this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Since January 12, 1998, the rating criteria for DC 7101 have 
been as follows.  A rating of 10 percent requires diastolic 
blood pressure predominantly 100 or more, or systolic blood 
pressure predominantly 160 or more, or minimum evaluation for 
an individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

The rating schedule authorizes assignment of a "zero percent" 
(noncompensable) rating when the rating schedule does not 
provide for such a rating and the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Considering the evidence in light of the above,  the Board 
finds that the record  presents no basis for assignment of a 
compensable rating for hypertension.

On February 2005 VA examination, blood pressure readings were 
98/54, 98/68, and 98/70, and the examiner diagnosed 
hypertension, well controlled on medications.

The evidence reflects that, on the morning of September 15, 
2005 ,the veteran went to the Aroostook Medical Center 
emergency room complaining of chest discomfort.  At that 
time, his blood pressure was 163/99.  The veteran was 
transferred to a VA Medical Center (VAMC) later that day.  
The following blood pressure readings were recorded on the 
day of admission to the VAMC: 154/82, 117/69, and 193/76.  
Subsequent VA treatment notes reflect the following blood 
pressure readings: on September 17, 2005,112/51, 161/94, 
173/92, 112/60, 112/54, and 141/94; on September 18, 
2005,119/87, 116/47, 178/47, 118/71, 138/74; on September 19, 
2005, 123/85, 126/83, and 127/95, with mild exertion noted to 
elevate systolic blood pressure to 170s; in  December 2005, 
112/66; and in March 2006, 118/68 on two separate readings.

This medical evidence reflects that diastolic blood pressure 
has been predominantly less than 100, and systolic blood 
pressure has been predominantly less than 160, with a few 
isolated higher readings.  As this evidence does not meet the 
criteria for even the minimum compensable, 10 percent, rating 
under DC 7101, assignment of a compensable ratng is not 
warranted, and the RO correctly assigned a noncompensable 
rating, pursuant to 38 C.F.R. § 4.31.

Under these circumstances, the Board must conclude that there 
is no basis for staged rating of the veteran's hypertension, 
pursuant to Hart, and the claim for an increased 
(compensable) rating for hypertension must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating 
for hypertension, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


